                     Case 17-17189-LMI      Doc 97    Filed 10/15/19    Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                                    MIAMI
                     SOUTHERN DISTRICT OF FLORIDA DIVISION

                                                                    CASE NO.: 17-17189-BKC-LMI
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

DAYSI DIAZ

_____________________________/
DEBTOR

                REPORT OF NON-COMPLIANCE WITH LOCAL RULE 3070-1(B)

    Nancy K. Neidich, Esquire, Standing Chapter 13 Trustee in the above matter, reports to this Court as
follows:

   1. The Debtor, pursuant to Local Rule 3070-1(B) was to be current in all payments under the
      confirmed Chapter 13 Plan on or before September 30, 2019. The Debtor did not comply with
      the said order.

   2. Accordingly, the Trustee reports that this case should be dismissed.



   WHEREFORE, the Trustee reports these facts to the Court for appropriate action.
   RESPECTFULLY SUBMITTED this 15th day of October, 2019.



                                                         /s/ Nancy K. Neidich
                                                        _____________________________________
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806




CC: DAYSI DIAZ
    CAROLINA A. LOMBARDI, ESQUIRE
